Case 1:18-cr-00179-JSR Document 298 Filed 08/03/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, :
Vv. ; 18-cr-179-2 (JSR)
MALIK GRAY,
Defendant. : ORDER
pee eee ee x

JED S, RAKOFF, U.S.D.d.

Now before the Court is Mr. Gray’s application to “fire
[his] lawyer, Mr. Commissiong, because he has not put forth any
willingness to get my medical records to prove I have asthma for
my compassionate release claim.” ECF No. 295. Mr. Commissiong
responded by declaration (to be docketed, with redactions). The
declaration, which the Court has reviewed in unredacted form,
shows that Mr. Commissiong has expended major efforts on Mr.
Gray’s behalf, including all reasonable efforts to obtain Mr.
Gray’s medical records, and that Mr. Commissiong intends to file
a motion for compassionate release by the end of this week.
Accordingly, Mr. Gray’s application is hereby denied.

SO ORDERED.

Dated: New York, NY

 

August 3, 2020 JED S. RAKOFF, U.S.D.d.

 
